


Exhibit 10.63

 

FIRST AMENDMENT TO MASTER AMENDMENT

 

This First Amendment to the Master Amendment (the “First Amendment”), dated as
of December 20, 2010 is by and between Investors Community Bank (the “Bank”),
Tower Tech Systems Inc., a Wisconsin corporation (“Borrower”), and Broadwind
Energy, Inc., a Delaware corporation (“Guarantor”).

 

RECITALS

 

WHEREAS, the Bank, Borrower, and Guarantor entered into a Master Amendment
Agreement dated December 30, 2009, wherein various modifications were made to
numerous Loan Documents affecting all parties hereto, with such modifications
intended to address the merger between R.B.A. Inc. and Borrower, and to address
other changes and clarifications of the Loan Documents ; and

 

WHEREAS, since the execution of the Master Amendment, Borrower has paid off the
LOC Note in full; and

 

WHEREAS, the parties wish to further amend the Loan Documents to reflect that
Borrower now has a primary banking relationship with Wells Fargo Bank; and

 

WHEREAS, the parties wish to modify the Master Amendment as more particularly
set forth herein;

 

AGREEMENT

 

1.                                       Recitals.  The representations,
determinations and statements contained in the Recitals set forth above are true
and correct in all material respects and form a part of this First Amendment.

 

2.                                       Definitions.  Any capitalized terms not
otherwise defined herein are defined in the Master Amendment.

 

3.                                       LOC Note.  The LOC Note has been paid
in full and all obligations of Borrower and Guarantor with respect thereto are
satisfied.  The LOC Note has been terminated.

 

4.                                       Banking Relationship.  Section 4(c) of
the Master Amendment is deleted in its entirety and replaced as follows:

 

4(c)                            Bank Relationship.  Establish and maintain with
Bank a depository relationship of not less than Seven Hundred Thousand Dollars
($700,000), and such deposits need not be in a demand deposit account and
instead may include a money market or certificate of deposit.

 

5.                                       Debt.  Section 4(f) of the Master
Amendment is deleted in its entirety.

 

--------------------------------------------------------------------------------


 

6.                                       Collateral Account.  Section 4(j) of
the Master Amendment is deleted in its entirety.

 

7.                                       Guarantor Consent.  Guarantor hereby
ratifies and affirms its obligations under the Guarantor Documents and consents
to the terms and conditions of this First Amendment.

 

8.                                       Loan Documents.  Borrower and Guarantor
each acknowledge that, except as expressly modified herein and in the Master
Amendment each such parties’ obligations under the Loan Documents exist and are
enforceable in accordance with their terms and shall remain in full force and
effect.

 

9.                                       Amendment.  This First Amendment may
not be amended without the prior written consent of each of the parties hereto.

 

10.                                 Governing Law.  This First Amendment shall
be governed by and construed in accordance with the laws of the State of
Wisconsin without giving effect to applicable principles of conflict of laws to
the extent that the application of the laws of another jurisdiction would be
required thereby.

 

11.                                 Counterparts.  This First Amendment may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

12.                                 Severability.  In case any provision in this
First Amendment shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

13.                                 Assignment.  All agreements of the parties
hereto shall bind each of their respective successors and assigns.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the day and year first written.

 

INVESTORS COMMUNITY BANK

TOWER TECH SYSTEMS INC.

 

 

 

 

By:

/s/ David J. Diedrich

 

By:

/s/ Peter C. Duprey

 

 

 

 

Name:

David J. Diedrich

 

Name:

Peter C. Duprey

 

 

 

 

Its:

Sr. Business Banking Officer

 

Its:

Authorized Signatory

 

 

 

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter C. Duprey

 

 

 

 

 

 

Name:

Peter C. Duprey

 

 

 

 

 

 

Its:

President and Chief Executive Officer

 

3

--------------------------------------------------------------------------------
